DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-18 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1 and 14 are allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: "[a] portable wireless device comprising: a touchscreen; a controller capable of controlling the touchscreen; an antenna; a multiple chip package having a digital chip coupled to the controller, a radio frequency chip coupled to the antenna, an isolation structure between the digital chip and the radio frequency chip, a cover enclosing the digital chip and the radio frequency chip, and a redistribution layer that couples to the digital chip and the radio frequency chip, and that is electrically connected to the isolation structure and the cover," as specifically structured and interrelated in the context of the claims. 
With respect to product claim 14: "[a] portable wireless device comprising: a touchscreen; an antenna; a motherboard, and on the motherboard: a processor; a touchscreen controller; a multiple chip package having a digital chip coupled to the controller; a radio frequency chip coupled to the antenna; a global positioning system component; a graphics processor component; a volatile memory component; a non-volatile memory component; a mass memory component; an isolation structure between the digital chip and the radio frequency chip, a cover enclosing the digital chip and the radio frequency chip; a redistribution layer that couples to the digital chip and the radio frequency chip, and that is electrically connected to the isolation structure and the cover; and a power-management unit connected to the redistribution layer," as specifically structured and interrelated in the context of the claims. 
Although various prior art references (see, for example, Yoo '1517 and Tang '5371) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations(s), as structured and interrelated in the context of the claims. 
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814